Frey v Itzkowitz (2022 NY Slip Op 02061)





Frey v Itzkowitz


2022 NY Slip Op 02061


Decided on March 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 24, 2022

Before: Gische, J.P., Mazzarelli, Friedman, González, Mendez, JJ. 


Index No. 620707/18 Appeal No. 15581 Case No. 2021-04419 

[*1]Cindy Frey etc., et al., Plaintiffs-Appellants,
vSteven Itzkowitz et al., Defendants-Respondents.


Alexander J. Wulwick, New York, for appellants.
Shaub, Ahmuty, Citrin & Spratt LLP, Lake Success (Christopher Simone of counsel), for respondents.

Order, Supreme Court, New York County (George J. Silver, J.), entered on or about September 22, 2021, which, upon the parties' request for clarification of a prior order, same court and Justice, entered on or about May 15, 2020, and following in camera review, granted defendants' motion to compel to the extent of directing plaintiffs to produce certain licensing agreements subject to a confidentiality order, unanimously affirmed, without costs.
The motion court providently exercised its discretion in directing plaintiffs to produce the licensing agreements. Plaintiffs' contention that defendants can obtain all necessary information from tax returns already disclosed does not require denial of
defendants' request for discovery of other potentially relevant documents.
We have considered plaintiffs' remaining arguments and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 24, 2022